NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            13-JUN-2022
                                            07:50 AM
                                            Dkt. 31 OAWST
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI I


        MAUI MEADOWS NEIGHBORHOOD ASSOCIATION, a domestic
         non-profit association; & PONO POWER COALITION,
    an unincorporated association, Plaintiffs-Appellants, v.
          MAUI PLANNING COMMISSION; COUNTY OF MAUI; and
     PAEAHU SOLAR LLC, a foreign limited liability company,
                      Defendants-Appellees.


         APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                    (CASE NO. 2CCV-XX-XXXXXXX(3))


            ORDER APPROVING STIPULATION TO DISMISS APPEAL
  (By:    Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
            Upon consideration of the Joint Stipulation to Dismiss
Appeal, filed June 7, 2022, by Plaintiffs-Appellants Maui Meadows
Neighborhood Association and Pono Power Coalition, the papers in
support, and the record, it appears that (1) the appeal has been
docketed and the filing fees have been paid; (2) the parties
stipulate to dismiss the appeal and bear their own costs, under
Hawai i Rules of Appellate Procedure Rule 42(b); and (3) the
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

stipulation is dated and signed by counsel for all parties
appearing in the appeal.
          Therefore, IT IS HEREBY ORDERED that the stipulation is
approved and the appeal is dismissed.     The parties shall bear
their own costs on appeal.
          DATED:   Honolulu, Hawai i, June 13, 2022.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2